Citation Nr: 0430232	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  02-12 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a dental condition, 
involving tooth number 8, for compensation purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty for training from August 
1965 to December 1965, and on active duty from January 1991 
to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO). 

It is unclear whether the veteran may be seeking entitlement 
to VA outpatient dental treatment.  A claim for service 
connection of a dental disorder also raises a claim for 
outpatient dental treatment.  Hays v. Brown, 5 Vet. App. 302 
(1993).  The veteran's present claim has been treated as a 
straightforward claim for service connection and 
compensation, so the issue of entitlement to outpatient 
dental treatment will not be adjudicated.  If he indeed 
intends to pursue a claim for outpatient dental treatment, he 
should contact and so inform the Medical Administrative 
Service (MAS) of his nearest VA Medical Center, in order for 
the MAS to take appropriate action regarding that issue, 
since the MAS, not the RO, processes claims for eligibility 
for VA outpatient dental treatment.  Kellar v. Brown, 6 Vet. 
App. 157 (1994).


FINDING OF FACT

Under the laws administered by VA, in the absence of dental 
trauma, disability compensation is not payable.


CONCLUSION OF LAW

Service connection for Tooth 8 for the purposes of 
compensation is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.381 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA was codified at 
38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and the implementing regulations were codified at 38 
C.F.R. 3.102. 3.156(a), 3.159 and 3.326 (2003).  

The VCAA, however, is not applicable in cases, as here, where 
there is no reasonable possibility the veteran can prevail in 
his appeal; the law is dispositive and facts are not in 
dispute.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); also see Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

In circumstances such as these, further development would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



Factual Background

The veteran essentially claims that he is entitled to service 
connection for Tooth 8 for the purposes of compensation 
because the crown that was fitted for him on active duty in 
December 1991 was not fitted properly and eventually had to 
be replaced.  

The veteran's service medical records, on April 11, 1965, 
prior to reporting to active duty for training in August 1965 
noted that Tooth 8 was defective.  His service medical 
records indicate that, in July 1991, Tooth 8 was found to 
have been carious and in need of endodontic treatment, which 
was initiated that month.  Finally, in December 1991, he was 
fitted with a permanent crown.  

A VA dental note dated in February 2000 is of record.  The 
veteran stated that he underwent a root canal of Tooth 8 in 
1967.  In 1985, Tooth 8 was fitted with a crown.  Another 
crown was fitted to Tooth 8 during active duty in 1991.  The 
crown became loose and was recemented several times in the 
spring of 1999.  After consultation with other VA dentists, 
they opined that the treatment rendered in 1991 was 
appropriate and that there was adequate root length and bone 
support.  It was noted that the crown was successful for 7 or 
8 years and that most dentists would have recommended that 
treatment.  It was also noted the crown could have failed due 
to tooth decay.  The dentist then explained future treatment 
options for Tooth 8, i.e., whether the tooth could be 
restored with a crown or extracted and replaced with a 
bridge.

In a letter dated in May 2001, the veteran's private dentist, 
David B. Harte, D.M.D., noted that the veteran presented at 
his office for treatment of Tooth 8.  The dentist stated that 
the crown post of Tooth 8 had fractured, and that the post, 
ideally, should have been at least 3 millimeters longer for 
better support of the crown.  The crown was removed and the 
veteran was fitted with a post and crown implant.  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal (i.e., gum) disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  

The veteran does not claim, nor does the evidence otherwise 
show, that he sustained dental trauma to Tooth 8 in service.  
And mere treatment in service, e.g., extracting teeth, etc., 
is not tantamount to "Class II(a)" dental trauma as this 
term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former 
§ 17.123(c)).  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997).  Tooth 8 was treated on active duty in 1991 
because of periodontal disease and, therefore, cannot be 
service connected for the purposes of compensation.  

Even assuming without deciding that the veteran did not 
receive optimal dental treatment to Tooth 8 during active 
duty in 1991, he still is not entitled to service connection 
as such failure does not constitute service trauma under 
VAOPGCPREC 5-97 (the term "service trauma" does not include 
the intended effects of treatment provided during the 
veteran's military service). 

When, as here, the law is dispositive of the claim, it should 
be denied because of lack of entitlement under the law - 
analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).




ORDER

The claim for service connection for tooth number 8 for the 
purposes of compensation is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



